DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, a hand-worn garment shown in figures 1-6
Species B, a garment, described on page 1 line 25-26 and page 5 line 4-5
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species such as the main garment portion for substantially encircling a wearer’s hand (Species A) or torso (Species B), glove (Species A), mitten (Species A), and one or more sleeves (Species B). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 

(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Brittany Nanzig on 13 January 2021 a provisional election was made with traverse to prosecute the invention of Species A, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the facial wipe (claims 5 and 6), water-resistant barrier (claims 9 and 15), exterior pocket and interior pocket (claims 9 and 10, it is not clear which figures are showing an exterior pocket and which are showing an interior pocket; an amendment to the specification indicating which figures show which type of pocket would be sufficient to overcome this objection), a fingerless glove (claim 12, and the figures show a glove with fingers but not a fingerless  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "the wearer’s…" in their respective last lines.  There is insufficient antecedent basis for this limitation in the claim.  This rejection may be obviated by replacing “the wearer’s fingers” with –a wearer’s fingers—or –fingers of the wearer—in claim 2 and replacing “the wearer’s wrist” with –a wearer’s wrist—or –a wrist of the wearer— in claim 3.
Claims 2 and 3 are rendered indefinite for reciting “it” in the last line because it is not clear to what “it” referring.  This rejection may be obviated by canceling “it is” from the recitation or by replacing “it” with the feature it is intended to describe.
Claim 2 recites the limitation "the wrist" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the fingers" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 are rendered indefinite because it is not clear if the facial wipe is a functional or structural recitation in the claim.  Claim 4 from which claims 5 and 6 depend recites the facial wipe functionally; however, claims 5 and 6 further define the structure of the facial wipe which suggests it is intended to be a structural recitation.  Because there is no facial wipe shown in the figures, Examiner believes the facial wipe 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 2 is rejected for positively claiming the wearer’s fingers in the last line.  Human organisms including human body parts are non-statutory subject matter.  This rejection may be overcome by claiming the opening with respect to structure of the garment instead of the user (e.g., the opening is closer to a distal end of the glove…) or by amending the recitation to a proper functional recitation (e.g., the opening is adapted to be closer to a wearer’s fingers…).
Claim 3 is rejected for positively claiming the wearer’s wrist in the last line.  Human organisms including human body parts are non-statutory subject matter.  This .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichelbaum (US 6393614 B1).

As to claim 1, Eichelbaum discloses a hand-worn garment (glove, title), comprising:  5a main garment portion for substantially encircling a wearer's hand (glove 100 and/ or mitten 150) and defining a back side (“back hand side of the glove,” col 3 line 10-15) and a palm side (palm portion 19); a back pocket space attached to the back 

As to claim 102, Eichelbaum discloses the hand-worn garment of claim 1, the back pocket space defined by a plurality of sides (figs 2, 5, and 7) and a back pocket opening (figs 5 and 7), the palm pocket space defined by a plurality of sides (figs 1 and 3) and a palm pocket opening (fig 1), wherein at least one of the back pocket opening and the palm pocket opening is closer to the wearer's fingers than it is to the wrist (capable of being closer, depending on the length of the wearer’s hand relative to the glove and/ or how far onto the hand the wearer positions the glove).  

As to claim 153, Eichelbaum discloses the hand-worn garment of claim 1, the back pocket space defined by a plurality of sides (figs 2, 5, and 7) and a back pocket opening (figs 5 and 7), the palm pocket space defined by a plurality of sides (figs 1 and 3) and a palm pocket opening (fig 1), wherein at least one of the back pocket opening and the palm pocket opening is closer to the wearer's wrist than it is to the fingers (capable of being closer, depending on the length of the wearer’s hand relative to the glove and/ or how far onto the hand the wearer positions the glove).  

As to claim 204, Eichelbaum discloses the hand-worn garment of claim 1, wherein at least one of the first pocket space and the second pocket space is sized to house a facial wipe (capable of housing, such as a facial wipe the size of sanitary item 40, and it 

As to claim 5, Eichelbaum discloses the hand-worn garment of claim 4, wherein the facial wipe is permanently attached to the garment (capable of being permanently attached).  

As to claim 6, Eichelbaum discloses the hand-worn garment of claim 4, wherein the facial wipe is removably attached to the garment (capable of being removably attached).  

As to claim 8, Eichelbaum discloses the hand-worn garment of claim I, wherein at least one of the back pocket space and the palm pocket space comprises a water-resistant barrier (col 2 line 62 discloses plastic material, and plastic has a degree of water resistance).  

As to claim 9, Eichelbaum discloses the hand-worn garment of claim 1, wherein at least one of the first pocket space and the 5second pocket space comprises an exterior pocket relative to the major garment portion (to the degree shown in Applicant’s figures, where the figures do not clearly show whether the pocket is an exterior or interior pocket, Eichelbaum discloses a wearing configuration with the pockets on the exterior and a storage configuration where the glove is inverted with the pockets on the 

As to claim 10, Eichelbaum discloses the hand-worn garment of claim 1, wherein at least one of the first pocket space and the second pocket space is defined as an interior pocket relative to the major garment portion (to the degree shown in Applicant’s figures, where the figures do not clearly show whether the pocket is an exterior or interior pocket, Eichelbaum discloses a wearing configuration with the pockets on the exterior and a storage configuration where the glove is inverted with the pockets on the interior in col 3 line 35-45; therefore, the Eichelbaum’s first and second pocket spaces are on both the exterior and the interior, depending on the configuration).  

As to claim 1011, Eichelbaum discloses the hand-worn garment of claim 1, wherein the garment is a mitten (mitten 150).  

As to claim 12, Eichelbaum discloses the hand-worn garment of claim 1, wherein the garment is a fingerless glove (to the degree shown in Applicant’s figures, mitten 150 is considered to be a fingerless glove because it does not have individual finger pockets).  

As to claim 13, Eichelbaum discloses a hand-worn garment (glove, title), comprising:  15a main garment portion for substantially encircling a wearer's hand (glove 100 and/ or mitten 150) and defining a back side (“back hand side of the glove,” col 3 

As to claim 15, Eichelbaum discloses the hand-worn garment of claim 13, wherein the pocket space comprises a water- resistant barrier (col 2 line 62 discloses plastic material, and plastic has a degree of water resistance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichelbaum (US 6393614 B1).


Eichelbaum col 3 line 45-55 discloses the first and second pockets include an optional pocket sealing closure to permit sealing in of item 40 into the first or second pocket, and because the pocket sealing closure is optional, one of ordinary skill would understand that the first and second pockets may have the pocket sealing closure or no closure.  Eichelbaum also discloses pockets 20 and 30 “may” have pocket closure 72 (col 4 line 45-50) which further suggests that the pocket closure is not required.
It is noted that there is a discrepancy between Eichelbaum’s specification and figures, where the specification describes closure 22 being both the pocket sealing closure (col 3 line 45-55) and the glove body sealing closure (col 4 line 10-15), and also describes closure 13 as being the glove body sealing closure (col 3 line 55-60).  The figures show closure 22 being the glove body sealing closure (figs 1-6) and closure 13 being the pocket sealing closure (figs 1 and 6).  However, Examiner believes that closure 13 as shown in figs 1 and 6 is what is described as pocket sealing closure 22 in col 3 line 45-55, because 13 in the figures corresponds to a closure for pockets 20 and 30.
Therefore, it is within the scope of the Eichelbaum pocket to be devoid of a manual closure device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the pocket of Eichelbaum without the optional closure, because Eichelbaum’s glove is intended to be disposable and biodegradable 

As to claim 2014, Eichelbaum does not disclose the hand-worn garment of claim 13, wherein the pocket space is devoid of a manual closure.  
Eichelbaum col 3 line 45-55 discloses the first and second pockets include an optional pocket sealing closure to permit sealing in of item 40 into the first or second pocket, and because the pocket sealing closure is optional, one of ordinary skill would understand that the first and second pockets may have the pocket sealing closure or no closure.  Eichelbaum also discloses pockets 20 and 30 “may” have pocket closure 72 (col 4 line 45-50) which further suggests that the pocket closure is not required.
It is noted that there is a discrepancy between Eichelbaum’s specification and figures, where the specification describes closure 22 being both the pocket sealing closure (col 3 line 45-55) and the glove body sealing closure (col 4 line 10-15), and also describes closure 13 as being the glove body sealing closure (col 3 line 55-60).  The figures show closure 22 being the glove body sealing closure (figs 1-6) and closure 13 being the pocket sealing closure (figs 1 and 6).  However, Examiner believes that closure 13 as shown in figs 1 and 6 is what is described as pocket sealing closure 22 in col 3 line 45-55, because 13 in the figures corresponds to a closure for pockets 20 and 30.
Therefore, it is within the scope of the Eichelbaum pocket to be devoid of a manual closure device.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892 which cites similar gloves with pockets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732